DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendments
Claims 1, 7, 9, 15, 17 and 13 have been amended.
Applicant’s amendments overcome the 101 rejection.

Response to Applicant Arguments
Applicant arguments have been fully considered and are moot in view of the new ground of rejection caused by the applicant’s amendments


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-3, 6-11, 14-19, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2005/0203974 A1) published on Sep. 15, 2005, in view of Arai (US 2016/0041885 A1) published on Feb. 11, 2016.

Claim 1. Smith teaches: A method, comprising:
 executing operations for a transaction in a first database for a transaction (par.0022, database writer 102 is configured to mutate data stored on data volumes as it carries out operations specified by the transaction program and sending changes to log writer 106).
 generating log data for the operations at the database (par.0022the database writers 102 send their changes to the log writer 106).
 initiating a commit of the transaction (par.0028, coordinating start and commit of transaction).
 sending the log data to a persistent memory at a remote storage appliance (par.0058, upon receiving state-change messages from DP2s 202 immediately and synchronously record those state changes in persistent memory before sending a confirmation message back to the DP2. Par.0062 and Fig. 6, changes received by log writer from database writer 602 are sent to non-disk persistent memory units 612, 614 to very quickly commit those changes). and
 committing the transaction after the log data for the transaction has been stored in the persistent memory at the remote storage appliance (par.0074, the database writer 802 sends the audit record or state changes to the log writer 806. Log writer 806 receives the audit record and write it to persistent memory 812, 814 and buffers the audit record in memory. NOW at commit time, transaction monitor 804 indicates to the log writer 806 that it is to commit the transaction. Accordingly, the log writer 806 receives the commit record and writes it to persistent memory 812, 814 and buffers it in memory. The audit record is “lazily” (means after commit) written to audit disk. Fig. 3 shows the persistent memory unit CPMU accessed through RDMA remote direct memory access, which means the memory is remote from the processor node).
Smith does not explicitly teach: a first database node of multiple database nodes, wherein a database node of the multiple database nodes comprises a database, and the multiple database nodes share use of a persistent memory at a remote storage appliance to hold log records for transaction commits. 
On the other hand, Arai teaches: a first database node of multiple database nodes, wherein a database node of the multiple database nodes comprises a database, and the multiple database nodes share use of a persistent memory at a remote storage appliance to hold log records for transaction commits (par.0010-0011, plurality of nodes accessing a shared storage device. Par.0016, a node writing post update log to the shared storage device. Par.0048 and Fig. 1, each node has a database).
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the shared storage of Lee Arai to the method of Smith to produce an expected result of multiple nodes sharing a log storage. The modification would be obvious because one of ordinary skill in the art would be motivated to save resources by saving all changes to single persistent storage and facilitate data consistency among the nodes.


Claim 2. The combination of Smith and Arai teaches the method of claim 1, Smith further teaches: wherein the transaction is committed prior to the log data being stored in a persistent storage device (Par.0074, the log writer 806 “Lazily” writes the audit record and the commit record to audit disks 816, 818.  The write operation is “Lazy” as it occurs asynchronously relative to the commit process).

Claim 3. The combination of Smith and Arai teaches the method of claim 1, Smith further teaches: wherein a RDMA (remote direct memory access) operation is used to store the log data to the persistent memory (Fig. 3, Par.0041, 0043, the persistent memory is accessed (read and write) using RDMA).

Claim 6. The combination of Smith and Arai teaches the method of claim 1, Smith further teaches: wherein the log data is stored at the persistent memory and committed upon a successful RDMA send operation (par.0074, the database writer 802 sends the audit record or state changes to the log writer 806. Log writer 806 receives the audit record and write it to persistent memory 812, 814 and buffers the audit record in memory. NOW at commit time, transaction monitor 804 indicates to the log writer 806 that it is to commit the transaction. Accordingly, the log writer 806 receives the commit record and writes it to persistent memory 812, 814 and buffers it in memory. Fig. 3, Par.0041, 0043, the persistent memory is accessed (read and write) using RDMA). It is obvious that if the RDMA is not successful then audit log and commit will also be unsuccessful.


Claim 7. The combination of Smith and Arai teaches the method of claim 1. Arai further teaches: wherein the database node of the multiple database nodes includes one or more database processes to operate over the database at the database node (par.0012, each node includes processing unit. Par.0014-0015, “the processing device includes data operation means for transmitting a response to the data operation requesting device when writing, to the temporary storage device of an own node, the post update log of the data record on executing an operation requested by the data operation request”).

Claim 8. The combination of Smith and Arai teaches the method of claim 1, Smith further teaches: wherein the log data in the persistent memory is transferred to a persistent storage device at the remote storage appliance and the log data is removed (Par.0074, the log writer 806 “Lazily” writes the audit record and the commit record to audit disks 816, 818).

Claims 9, 10, 11, 14, 15 and 16 amount to a system comprising a processors and a memory for holding programmable code, wherein the programmable code includes instructions executable by the processor to perform the method of claim 1, 2, 3, 6, 7, and 8 respectively. These claims are rejected for substantially the same rationale as presented above for claims 1, 2, 3, 6, 7, and 8 respectively and based on the reference “Smith” disclosure of the necessary supporting hardware and software (see par.0085, 0086, and Fig. 10, computer system 1000 and memory storing instructions).

Claims 17, 18, 19, 22, 23 and 24 amount to computer program product embodied on computer readable medium the computer readable medium having stored thereon a sequence of instructions which, when executed by a processor, causes: performing the method of claim 1 , 2, 3, 6, 7, and 8 respectively. These claims are rejected for substantially the same rationale as presented above for claims 1, 2, 3, 6, 7, and 8 respectively and based on the reference “Smith” disclosure of the necessary supporting hardware and software (see par.0085, 0086, and Fig. 10, computer system 1000 and computer readable memory storing instructions).




Claims 4-5, 12-13, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US 2005/0203974 A1) published on Sep. 15, 2005, in view of Arai (US 2016/0041885 A1) published on Feb. 11, 2016, further in view of Narayanan et al. (US 2016/0364158 A1) published on Dec. 15, 2016.

Claim 4. The combination of Smith and Arai teaches the method of claim 3, Smith does not explicitly teach: wherein the log data is stored at the persistent memory with a one-sided RDMA protocol.  
On the other hand, Narayanan teaches: wherein the log data is stored at the persistent memory with a one-sided RDMA protocol (par.0036 and 0037, using one-sided RDMA operations for reads and writes). 
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the one-sided RDMA of Narayanan to the database transaction method of Smith to produce an expected result of storing log data at the persistent memory with a one-sided RDMA protocol. The modification would be obvious because one of ordinary skill in the art would be motivated to reduce load on the CPU (Narayanan. Par.0037).

Claim 5. The combination of Smith and Arai teaches the method of claim 1, Smith does not explicitly teach: wherein a zero-copy operation is implemented to store the log data at the persistent memory while bypassing a CPU at the remote storage appliance.  
On the other hand, Narayanan teaches: wherein a zero-copy operation is implemented to store the log data at the persistent memory while bypassing a CPU at the remote storage appliance (par.0036, bypassing the CPU of the computer that respond to the RDMA request). Zero-copy simply means bypassing the CPU and storing data directly in memory using the RDMA.
Therefore, it would have been obvious to one of ordinary skill in the computer art before the effective filing date to incorporate the zero-copy RDMA of Narayanan to the database transaction method of Smith to produce an expected result of zero-copy operation is implemented to store the log data at the persistent memory while bypassing a CPU at the remote storage appliance. The modification would be obvious because one of ordinary skill in the art would be motivated to reduce load on the CPU (Narayanan. Par.0037).

Claims 12 and 13. These claims are rejected for substantially the same rationale as presented above for claims 4 and 5 and based on the reference Smith disclosure of the necessary supporting hardware and software (see par.0085, 0086, and Fig. 10, computer system 1000 and memory storing instructions).


Claims 20 and 21. These claims are rejected for substantially the same rationale as presented above for claims 4 and 5 and based on the reference Smith disclosure of the necessary supporting hardware and software (see par.0085, 0086, and Fig. 10, computer system 1000 and computer readable memory storing instructions).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572. The examiner can normally be reached Monday-Friday 9am-5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAHCEN ENNAJI/               Examiner, Art Unit 2156                              
                                                                                                                                                           /TAMARA T KYLE/Supervisory Patent Examiner, Art Unit 2156